GRIFFIN, J.
Appellant, Henry N. Hall [“Hall”], seeks review of the trial court’s denial of his rule 3.850 motion and amended 3.850 motion. Denial was based on a finding of untimeliness. We affirm in part and reverse in part. This Court’s mandate in the direct appeal of Hall’s judgment and sentence was issued on September 26, 2007, making the original post-conviction motion, filed on September 15, 2009, timely. Rosado v. State, 654 So.2d 623 (Fla. 5th DCA 1995). That motion must, therefore, be considered on its merits. The “amended” motion, which added a new ground, was correctly dismissed as untimely.
*591AFFIRMED in part; and REVERSED in part.
PALMER and EVANDER, JJ., concur.